In an action by a real estate broker against a cobroker to recover damages measured by half of the commissions earned from a transaction which the cobroker, in Ms capacity as purchaser, refused to consummate, the appeal is from a judgment entered on an order which granted a motion for summary judgment dismissing the complaint and an order resettling the original order. The notice of appeal states that appellant brings up both orders for review. Resettled order and judgment unanimously affirmed, with one bill of $10 costs and disbursements. No opinion. Appeal from original order dismissed, without costs. No such order is printed in the record. Present — Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Pette, JJ.